United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
U.S. POSTAL SERVICE, SOUTH TYLER
ANNEX, Tyler, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-933
Issued: August 23, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 11, 2013 appellant filed a timely appeal from January 31 and February 7, 2013
merit decisions of the Office of Workers’ Compensation Programs (OWCP) finding that she
received an overpayment of compensation and denying waiver of recovery of the overpayment.
The Board docketed the appeal as No. 13-933.
By letter dated December 31, 2012, OWCP issued a preliminary determination finding
that appellant received a $1,744.89 overpayment of compensation from December 3, 2011 to
December 15, 2012 because it failed to deduct postretirement insurance premiums. It further
advised her that she was without fault in creating the overpayment and of her rights if she
disagreed with the preliminary finding. In a decision dated January 31, 2013, OWCP determined
that appellant received an overpayment of $1,744.89 due to its failure to deduct premiums for
postretirement life insurance and denied waiver of recovery of the overpayment. It found that
she had not responded to its preliminary determination of overpayment. On February 7, 2013
OWCP issued what it identified as a corrected copy of the January 31, 2013 decision containing
the same findings but without the accompanying memorandum.
The Board finds that the case is not in posture for decision. On appeal appellant contends
that she did not receive the December 31, 2012 preliminary overpayment determination. Under
the mailbox rule it is presumed, in the absence of evidence to the contrary, that a notice mailed to

an individual in the ordinary course of business was received by that individual. This
presumption arises when it appears from the record that the notice was properly addressed and
duly mailed.1 As a rebuttable presumption, receipt will not be presumed when there is evidence
of nondelivery.2
The record in this case contains direct evidence of nondelivery of the December 31, 2012
preliminary overpayment determination. Although properly addressed to appellant, the U.S. Post
Office returned the notice to OWCP as undeliverable. It noted on the envelope: return to sender,
no such number, unable to forward. OWCP received the nondelivered preliminary overpayment
determination on January 15, 2013.
Consequently, appellant has successfully rebutted
presumption of receipt of the December 31, 2012 preliminary determination of overpayment
under the mailbox rule.3
OWCP is required to follow certain procedures in overpayment cases. Its regulations
provide that, before seeking to recover an overpayment or adjust benefits, it will advise the
individual in writing that the overpayment exists and the amount of the overpayment.4 The
written notification must also include a preliminary finding regarding whether the individual was
at fault in the creation of the overpayment.5 OWCP must inform the individual of his or her right
to challenge the fact or amount of the overpayment, the right to contest the preliminary finding
of fault in the creation of the overpayment, if applicable, and the right to request a waiver of
recovery of the overpayment.6 Its procedure manual further provides that a preliminary finding
of overpayment must be provided within 30 days and must clearly identify the reason that the
overpayment occurred and the basis for any fault finding.7
As appellant did not receive a copy of the preliminary overpayment determination, the
case will be remanded for OWCP to issue a preliminary overpayment determination in
accordance with its procedures.

1

See Michelle Lagana, 52 ECAB 187 (2000).

2

See C.O., Docket No. 10-1796 (issued March 23, 2011); M.U., Docket No. 09-526 (issued September 14, 2009).

3

See M.O., Docket No. 09-526 (issued September 14, 2009).

4

20 C.F.R. § 10.431(a).

5

Id. at § 10.431(b).

6

Id. at § 10.431(d).

7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(a) (June 2009).

2

IT IS HEREBY ORDERED THAT the January 31 and February 7, 2013 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further proceedings consistent with this order by the Board.
Issued: August 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

